          Case 1:18-cr-00243-LAK Document 71 Filed 11/26/18 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 26, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andreea Dumitru, S1 18 Cr. 243 (LAK)

Dear Judge Kaplan:

       The Government writes in response to the defendant’s application for bail pending
sentencing (Dkt. Nos. 68, 70), in order to clarify certain issues raised by the defendant.

        First, the defendant asserts that she is a cooperating witness with the New York Attorney
General’s Office (the “NYAG”). The Government has conferred with one of the NYAG
prosecutors responsible for handling the defendant’s prosecution for criminal tax fraud in
connection with her employment as the chief financial officer for a taxi company. The
Government has learned that, under the terms of the defendant’s plea agreement with the NYAG,
she is required to assist the NYAG in its civil monetary recovery efforts. The Government has
confirmed that the defendant is not cooperating in any criminal investigation or prosecution, nor
is she required to do so under the terms of her plea agreement. In short, although she is required
to cooperate with the NYAG’s efforts to recover certain assets in civil proceedings, she is not a
cooperating defendant in the traditional use of the term.

        Second, the defendant states that she proffered with the Government. As the Government
informed the Court following the entry of the jury’s verdict, the defendant attended one proffer
session with the Government. The Government terminated the meeting because the defendant
persistently lied about the offense conduct that is the subject of this case. The Government found
the defendant to be incredible. Although the Government continues to believe that the defendant’s
attendance at this proffer has no bearing on her application for bail, to the extent the defendant
continues to advance this as a basis for granting bail, the Government submits that the defendant’s
willingness to lie to prosecutors and federal law enforcement agents is not a factor that weighs in
favor of bail.

        Third, the defendant notes that she has surrendered two passports: one from the United
States, and one from Romania. The Government does not know whether there are any restrictions
that would bar the defendant from obtaining new Romanian travel documents from a Romanian
         Case 1:18-cr-00243-LAK Document 71 Filed 11/26/18 Page 2 of 2
 November 26, 2018
 Page 2

consulate. The Government is not aware of any legal impediment that would bar the Romanian
government from issuing any such documents.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                            By:
                                                  Nicholas W. Chiuchiolo
                                                  Alison G. Moe
                                                  Robert B. Sobelman
                                                  Assistant United States Attorneys
                                                  (212) 637-1247/2225/2616

cc:   Justin Sher, Esq. (by ECF)
      Allegra Noonan, Esq. (by ECF)
      Jeffrey Hoffman, Esq. (by ECF)
